Citation Nr: 1123790	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from July 1969 to January 1972, to include a tour of duty in Vietnam from June 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for squamous cell carcinoma of the left tonsil.  This decision was a reconsideration of an October 2006 decision.

The Veteran testified at a March 2010 personal hearing held at the RO before the undersigned.  A transcript of the hearing is of record.

The Board previously denied service connection for squamous cell carcinoma of the left tonsil in a May 2010 decision.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court), which in February 2011, based on a Joint Motion, vacated the Board's decision and remanded the matter for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of the claim.  This duty includes providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Dr. RP, a private physician, has submitted numerous statements reflecting his opinion that the Veteran's squamous cell carcinoma of the left tonsil is likely related to his established exposure to herbicides in Vietnam.  He bases his opinion on the fact that herbicides contain a known carcinogen, that exposure preceded the development of cancer, and that the tonsils are located near structures known to be susceptible to herbicide related cancers.

In the May 2010 decision, the Board found Dr. RP's rationale severely lacking, and determined that his opinions were not probative of the issue on appeal.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As a result, there was no competent evidence of record that the diagnosed tonsil cancer was related to herbicide exposure.  

However, the Joint Motion has argued, and the Court has accepted, that the statements of Dr. RP are sufficient to meet the threshold requirements for a VA examination under the McClendon doctrine.  Although the Board's discussion of Dr. RP's markedly faulty and questionable logic and authority would seem to have addressed why those thresholds were not met, the Board must respect the Court's determination.

Therefore, remand is required for provision of a VA examination and obtaining of a medical opinion regarding a nexus between squamous cell carcinoma of the left tonsil and herbicide exposure.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Schedule the Veteran for a VA Nose, Sinus, Larynx, and Pharynx examination with an otolaryngologist.  The professional qualifications of the examiner must be noted.  The claims file must be reviewed in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that squamous cell carcinoma of the left tonsil is related to in-service exposure to herbicides in Vietnam.  The examiner should discuss fully all risk factors for cancer (to include smoking) in rendering the opinion.

A full and complete rationale, with supporting data, is required.  General statements regarding the carcinogenic effects of herbicides are not sufficient; specific findings, studies, or data regarding a link between the diagnosed cancer and herbicide exposure is required, in light of official determinations by the Secretary that not all cancers or body systems show a positive association to herbicide exposure.  Findings of a definite or unequivocal link are not required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that the foregoing requested development is completed and adequate, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



